DETAILED ACTION
This is the second Office Action regarding application number 16/438,604, filed on 06/12/2019, which is a divisional of application number 15/071,781, filed on 03/16/2016, and which claims priority to provisional application number 62/135,547, filed on 03/19/2015.
This action is in response to the Applicant’s Response dated 02/04/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-3 and 22-28 are currently pending.
Claims 4-21 are cancelled.
Claims 22-28 are new.
Claim 1 is amended.
Claims 1-3 and 22-28 are examined below.
The Office’s objections to claim 3 have been withdrawn in light of the Applicant’s amendments.

Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 02/04/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 22, and 26 are rejected under 35 U.S.C. 102(a) as being anticipated by LIN (US 2012/0097216 A1).
Regarding claim 1, LIN teaches a method of capturing concentrated solar energy, comprising:
illuminating a photovoltaic receiver with concentrated solar energy; 
capturing a portion of the concentrated solar energy with the photovoltaic receiver to generate electricity; 

collecting the air in an air collection space; and discharging the air from the air collection space (extraction air exchanger 7 is an air collection space and air eventually exits the exchanger, Fig. 4a). 

    PNG
    media_image1.png
    445
    584
    media_image1.png
    Greyscale


Regarding claim 2, LIN teaches the method of claim 1, wherein the air passes through openings in the photovoltaic receiver before being heated by the plurality of heat absorbing bodies (the air first enters through a side of the photovoltaic receiver system and enters the heat pipe 3, and only after the air has entered the receiver system can it be heated by the bodies in the heat pipe 3, Fig. 4b). 

Regarding claim 3, LIN teaches the method of claim 1, further including: heating a secondary fluid with one or more heat absorbing bodies of the plurality of heat absorbing bodies (secondary heat transfer fluid enters/exits 7a/7b of heat exchanger 7; and is heated indirectly by the one of more heat absorbing bodies of heat pipe 3, Fig. 4a).

Regarding claim 22, LIN teaches the method of claim 1, wherein the plurality of heat absorbing bodies comprises fins (the recited bodies refer to the heat absorbing fins located within the receiver as shown in annotated Fig. 4b).

Regarding claim 26, LIN teaches the method of claim 3, wherein the secondary fluid is selected from the group consisting essentially of a gas, a liquid, a molten metal, a supercritical fluid and a molten salt (fluid can be a liquid).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2012/0097216 A1) in view of SANTOSA (“Investigations into air and refrigerant side heat transfer coefficients of finned-tube CO2 gas coolers”).
Regarding claims 23, 24, 27, and 28, LIN teaches the method of claim 3, but does not disclose expressly that the secondary fluid is heated by passing the secondary fluid through passageways in the heat absorbing bodies (claim 23), that the passageways are in fins of the heat absorbing bodies (claim 24), that the secondary liquid is a supercritical fluid (claim 27), or that the supercritical fluid is supercritical CO2 (claim 28).
SANTOSA teaches using supercritical CO2 fluids within microchannels integrated within heat exchanger fins (Fig. 1).

    PNG
    media_image2.png
    498
    595
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify LIN and add passageways in the fins of the heat absorbing bodies for supercritical CO2 as taught by SANTOSA because the use of CO2 as a refrigerant has good thermodynamic properties and zero or negligible ozone depletion and global warming potential (SANTOSA, page 168, section 1 Introduction).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 2012/0097216 A1) in view of BLAU (US 2014/0366929 A1).
Regarding claim 25, LIN teaches the method of claim 1, but does not disclose expressly that the heat absorbing bodies form a conical passageway though which the air passes over the heat absorbing bodies.
BLAU teaches a solar receiver having a conical passageway for air to flow through that absorbs energy from a photovoltaic receiver (para. 54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify LIN so that the passageway has a conical geometry as taught by BLAU because it is known to be a suitable configuration for thermal and photovoltaic receivers that allows for the passage of air to draw heat from the photovoltaic receiver and transfer this absorbed heat to the thermal receiver. Such a modification is only a simple substitution for one known geometry for another. MPEP 2143(I)(B).


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721